DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 12/18/2020.  Examiner acknowledged that claims 1-5 are pending.
The information disclosure statement (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-3 and 5 are objected to because of the following informalities:  
Claim 1 ln7, “the source power supply side” lacks antecedent basis.
Claim 1 ln8, “the load side” lacks antecedent basis.
Claim 1 ln18, “each section” should be --said each of the plurality of sections” to reference the same limitation in line 17.
Claim 1 ln19, “each section” should be --said each of the plurality of sections” to reference the same limitation in line 17.
Claim 1 ln21, “the frequency setting values” lack antecedent basis.
Claim 2 ln2, “the frequency setting values” lack antecedent basis.
Claim 2 ln3, “the frequency setting values” lack antecedent basis.
Claim 3 ln2, “the source power supply side” lacks antecedent basis.
Claim 5 ln2, “the frequency setting values” lack antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “each of the plurality of sections.”  It is not clear if applicant is trying to reference the “each section” in claim 1 or trying to establish a new limitation.
Claim 5 recite “each of the plurality of sections.”  It is not clear if applicant is trying to reference the “each section” in claim 1 or trying to establish a new limitation.
Allowable Subject Matter
Claims 1-5 are allowed if rewritten to overcome the objections/rejections above.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for the allowance the claims are in the inclusion of the limitations:
“…the matching unit performs a process for dividing a forward wave power due to the source power supply for one cycle of the bias power and a reflected wave power toward the source power supply, into a plurality of sections, a process for performing, with respect to each of the plurality of sections, a frequency matching calculation to determine a frequency setting value for each section, and a process for transmitting the frequency setting value for each section to the source power supply...” and combination thereof in the claim(s), i.e., claim 1, (claims 2-5 are allowed as being dependent on claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844